Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of Z.M., W.M., and L.M.,              Appeal from the 276th District Court of
Children                                              Marion County, Texas (Tr. Ct. No. 14-
                                                      00010). Opinion delivered by Chief Justice
No. 06-14-00068-CV                                    Morriss, Justice Moseley and *Justice
                                                      Carter participating.     *Justice Carter,
                                                      Retired, Sitting by Assignment



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Katy Miles, has adequately indicated her inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 23, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk